

116 HR 5043 IH: Millionaires Surtax Act
U.S. House of Representatives
2019-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5043IN THE HOUSE OF REPRESENTATIVESNovember 12, 2019Mr. Beyer (for himself, Mr. Panetta, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to impose a surtax on high income individuals.
	
 1.Short titleThis Act may be cited as the Millionaires Surtax Act. 2.Surcharge on high income individuals (a)In generalSubchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new part:
				
					VIIISurcharge on high income individuals
						
							Sec. 59B. Surcharge on high income individuals.
						59B.Surcharge on high income individuals
 (a)General ruleIn the case of a taxpayer other than a corporation, there is hereby imposed (in addition to any other tax imposed by this subtitle) a tax equal to 10 percent of so much of the modified adjusted gross income of the taxpayer as exceeds $2,000,000.
 (b)Taxpayers not making a joint returnIn the case of any taxpayer other than a taxpayer making a joint return under section 6013 or a surviving spouse (as defined in section 2(a)), subsection (a) shall be applied by substituting $1,000,000 for $2,000,000.
 (c)Modified adjusted gross incomeFor purposes of this section, the term modified adjusted gross income means adjusted gross income reduced by any deduction (not taken into account in determining adjusted gross income) allowed for investment interest (as defined in section 163(d)). In the case of an estate or trust, adjusted gross income shall be determined as provided in section 67(e).
							(d)Special rules
 (1)Nonresident alienIn the case of a nonresident alien individual, only amounts taken into account in connection with the tax imposed under section 871(b) shall be taken into account under this section.
 (2)Citizens and residents living abroadThe dollar amount in effect under subsection (a) (after the application of subsection (b)) shall be decreased by the excess of—
 (A)the amounts excluded from the taxpayer’s gross income under section 911, over (B)the amounts of any deductions or exclusions disallowed under section 911(d)(6) with respect to the amounts described in subparagraph (A).
 (3)Charitable trustsSubsection (a) shall not apply to a trust all the unexpired interests in which are devoted to one or more of the purposes described in section 170(c)(2)(B).
 (4)Not treated as tax imposed by this chapter for certain purposesThe tax imposed under this section shall not be treated as tax imposed by this chapter for purposes of determining the amount of any credit under this chapter or for purposes of section 55..
 (b)Clerical amendmentThe table of parts for subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new item:
				
					
						Part VIII—Surcharge on high income individuals.
 (c)Section 15 not To applyThe amendment made by subsection (a) shall not be treated as a change in a rate of tax for purposes of section 15 of the Internal Revenue Code of 1986.
 (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019. 